EXECUTION COPY



SECURITIES PURCHASE AGREEMENT

            This Securities Purchase Agreement (this "Agreement") is dated as of
July 5, 2007, by and among MIV Therapeutics, Inc., a Nevada corporation (the
"Company"), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a "Purchaser" and collectively, the
"Purchasers").

RECITALS

                          A.        The Company and each Purchaser is executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the "Securities Act"), and Rule 506 of Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the
"Commission") under the Securities Act.



                          B.        Each Purchaser, severally and not jointly,
wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, (i) that aggregate number of shares of the
common stock, par value $0.001 per share (the "Common Stock"), of the Company,
set forth below such Purchaser's name on the signature page of this Agreement
(which aggregate amount for all Purchasers together shall be 25,100,000 shares
of Common Stock and shall be collectively referred to herein as the "Shares")
and (ii) warrants, in substantially the form attached hereto as Exhibit A (the
"Warrants"), to acquire up to that number of additional shares of Common Stock
equal to 50.0% of the number of Shares purchased by such Purchaser (rounded up
to the nearest whole share) (the shares of Common Stock issuable upon exercise
of or otherwise pursuant to the Warrants collectively are referred to herein as
the "Warrant Shares").



                          C.        The Shares, the Warrants and the Warrant
Shares collectively are referred to herein as the "Securities".



                          D.        The Company has engaged BMO Capital Markets
Corp. as its placement agent (the "Placement Agent") for the offering of the
Securities on a "best efforts" basis.



                          E.        Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the "Registration Rights Agreement"), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Shares and the Warrant Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.



            NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and the Purchasers
hereby agree as follows:

ARTICLE I.
DEFINITIONS

            1.1        Definitions. In addition to the terms defined elsewhere
in this Agreement, for all purposes of this Agreement, the following terms shall
have the meanings indicated in this Section 1.1:



--------------------------------------------------------------------------------





                          "Action" means any action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the Company's Knowledge, threatened in writing (or
otherwise) against the Company, any Subsidiary or any of their respective
properties or any officer, director or employee of the Company or any Subsidiary
acting in his or her capacity as an officer, director or employee before or by
any federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

                          "Affiliate" means, with respect to any Person, any
other Person that, directly or indirectly through one or more intermediaries,
Controls, is controlled by or is under common control with such Person, as such
terms are used in and construed under Rule 144. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.

                          "Agreement" shall have the meaning ascribed to such
term in the Preamble.

                          "Business Day" means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.

                          "Buy-In" has the meaning set forth in Section 4.1(f).

                          "Buy-In Price" has the meaning set forth in Section
4.1(f).

                          "Cash Placement Agent Fee" means the cash fee to be
paid to the Placement Agent for services rendered to the Company in connection
with the offering of the Securities.

                          "Closing" means the closing of the purchase and sale
of the Shares and the Warrants pursuant to this Agreement.

                          "Closing Bid Price" means, for any security as of any
date, the last closing price for such security on the Principal Trading Market,
as reported by Bloomberg, or, if the Principal Trading Market begins to operate
on an extended hours basis and does not designate the closing bid price then the
last bid price of such security prior to 4:00 p.m., New York City Time, as
reported by Bloomberg, or, if the Principal Trading Market is not the principal
securities exchange or trading market for such security, the last closing price
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the "pink sheets" by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder. If the Company and the holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 10 of the Warrants. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

                          "Closing Date" means the Trading Day when all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2
hereof are satisfied, or such other date as the parties may agree.

                          "Commission" has the meaning set forth in the
Recitals.

2



--------------------------------------------------------------------------------





                          "Common Stock" has the meaning set forth in the
Recitals, and also includes any securities into which the Common Stock may
hereafter be reclassified or changed.

                          "Common Stock Equivalents" means any securities of the
Company or any Subsidiary which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

                          "Company Counsel" means Lang Michener LLP.



                          "Company Deliverables" has the meaning set forth in
Section 2.2(a).



                          "Company's Knowledge" means with respect to any
statement made to the knowledge of the Company, that the statement is based upon
the knowledge, after reasonable inquiry, of the officers of the Company having
responsibility for the matter or matters that are the subject of the statement.



                          "Control" (including the terms "controlling",
"controlled by" or "under common control with") means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

                          "Disclosure Materials" has the meaning set forth in
Section 3.1(h).

                          "Effective Date" means the date on which the initial
Registration Statement required by Section 2(a) of the Registration Rights
Agreement is first declared effective by the Commission.

                          "Effectiveness Deadline" means the date on which the
initial Registration Statement is required to be declared effective by the
Commission under the terms of the Registration Rights Agreement.

                          "Environmental Laws" has the meaning set forth in
Section 3.1(l).

                          "Exchange Act" means the Securities Exchange Act of
1934, as amended, or any successor statute, and the rules and regulations
promulgated thereunder.

                          "GAAP" means U.S. generally accepted accounting
principles, as applied by the Company.

                          "Indemnified Person" has the meaning set forth in
Section 4.11(b).

                          "Intellectual Property" has the meaning set forth in
Section 3.1(r).

                          "Irrevocable Transfer Agent Instructions" means, with
respect to the Company, the Irrevocable Transfer Agent Instructions, in the form
of Exhibit E, executed by the Company and delivered to and acknowledged in
writing by the Transfer Agent.

                          "Last Closing Sale Price" means the Closing Sale Price
(as defined in the Warrant) of a share of Common Stock on the last trading day
immediately prior to Closing.

                          "Lien" means any lien, charge, claim, encumbrance,
security interest, right of first refusal, preemptive right or other
restrictions of any kind.

3



--------------------------------------------------------------------------------





                          "Material Adverse Effect" means any of (i) a material
and adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material and adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) any adverse impairment to the
Company's ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

                          "Material Contract" means any contract of the Company
that was filed (or should have been filed) as an exhibit to the SEC Reports
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-B.



                          "Material Permits" has the meaning set forth in
Section 3.1(p).

                          "New York Courts" means the state and federal courts
sitting in the City of New York, Borough of Manhattan.

                          "Outside Date" means July 31, 2007

                          "Person" means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

                          "Principal Trading Market" means the Trading Market on
which the Common Stock is primarily listed on and quoted for trading, which, as
of the date of this Agreement and the Closing Date, shall be the OTC Bulletin
Board.

                          "Proceeding" means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

                          "Purchase Price" means $0.50 per Share; provided,
however, that in the event the Last Closing Sale Price shall be less than $0.50,
then the Purchase Price per Share shall equal the Last Closing Sale Price.

                          "Purchaser Deliverables" has the meaning set forth in
Section 2.2(b).

                          "Purchaser Party" has the meaning set forth in Section
4.11(a).

                          "Registration Rights Agreement" has the meaning set
forth in the Recitals.

                          "Registration Statement" means a registration
statement meeting the requirements set forth in the Registration Rights
Agreement and covering the resale by the Purchasers of the Registrable
Securities (as defined in the Registration Rights Agreement).

                          "Required Approvals" has the meaning set forth in
Section 3.1(e).

                          "Rule 144" means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                          "SEC Reports" has the meaning set forth in Section
3.1(h).

                          "Secretary's Certificate" has the meaning set forth in
Section 2.2(a)(vii).

                          "Securities Act" means the Securities Act of 1933, as
amended.

4



--------------------------------------------------------------------------------



                          "Shares" has the meaning set forth in the Recitals to
this Agreement. The Placement Agent and/or its designees are also receiving
shares of Common Stock as compensation for services rendered in connection with
the transactions set forth herein, which shares shall also constitute "Shares"
for all purposes hereunder.

                          "Short Sales" include, without limitation, all "short
sales" as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, "put equivalent positions" (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

                          "Subscription Amount" means with respect to each
Purchaser, the aggregate amount to be paid for the Shares and the related
Warrants purchased hereunder as indicated on such Purchaser's signature page to
this Agreement next to the heading "Aggregate Purchase Price (Subscription
Amount)".

                          "Subsidiary" means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest.

                          "Trading Affiliate" has the meaning set forth in
Section 3.2(h).

                          "Trading Day" means (i) a day on which the Common
Stock is listed or quoted and traded on its Principal Trading Market (other than
the OTC Bulletin Board), or (ii) if the Common Stock is not listed on a Trading
Market (other than the OTC Bulletin Board), a day on which the Common Stock is
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on any Trading Market, a day on which
the Common Stock is quoted in the over-the-counter market as reported in the
"pink sheets" by Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

                          "Trading Market" means whichever of the New York Stock
Exchange, the American Stock Exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

                          "Transaction Documents" means this Agreement, the
schedules and exhibits attached hereto, the Warrants, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

                          "Transfer Agent" means Interwest Transfer Co., Inc.,
or any successor transfer agent for the Company.

                          "Warrants" has the meaning set forth in the Recitals
to this Agreement. The Placement Agent and/or its designees are also receiving
placement agent warrants as compensation for services rendered in connection
with the transactions set forth herein, which warrants shall also constitute
"Warrants" for all purposes hereunder.

                          "Warrant Share Price" means $0.55 per Warrant Share.

5



--------------------------------------------------------------------------------





 

 

ARTICLE II.
PURCHASE AND SALE

            2.1        Closing.

                          (a)        Amount. Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, such number of Shares of Common Stock equal to the quotient
resulting from dividing (i) the Subscription Amount for such Purchaser by (ii)
the Purchase Price, rounded to the nearest whole Share. In addition, each
Purchaser shall receive a Warrant to purchase a number of Warrant Shares equal
to 50.0% of the number of Shares purchased by such Purchaser, as indicated below
such Purchaser's name on the signature page to this Agreement. The Warrants
shall have an exercise price equal to the Warrant Share Price.

                          (b)        Closing. The Closing of the purchase and
sale of the Shares and Warrants shall take place at the offices of Lowenstein
Sandler PC, 1251 Avenue of the Americas, New York, New York on the Closing Date
or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.

                          (c)        Form of Payment; Delivery of Securities. On
the Closing Date, (i) each Purchase will deliver its Subscription Amount to the
Company by wire transfer of immediately available funds in accordance with the
wiring instructions set forth on Exhibit H attached hereto, (ii) the Company
shall irrevocably instruct the Transfer Agent to deliver to each Purchaser one
or more stock certificates, free and clear of all restrictive and other legends
(except as expressly provided in Section 4.1(b) hereof), evidencing the number
of Shares such Purchaser is purchasing as is set forth on such Purchaser's
signature page to this Agreement next to the heading "Number of Shares to be
Acquired", or, at the written direction of the Purchaser, to effect such
delivery by electronic transmittal ("Electronic Delivery") of such Shares to the
Purchaser's balance account at the Depository Trust Company ("DTC") or a similar
organization, in either case within three (3) calendar days after the Closing
and (iii) the Company shall issue to each Purchaser a Warrant pursuant to which
such Purchaser shall have the right to acquire such number of Warrant Shares as
is set forth on such Purchaser's signature page to this Agreement next to the
heading "Underlying Shares Subject to Warrant", in the case of clauses (ii) and
(iii), duly executed on behalf of the Company and registered in the name of such
Purchaser. Each Purchaser acknowledges that DTC or a similar organization may
decline to accept Electronic Delivery of Shares that are subject to resale
restrictions (including those contemplated by the restrictive legend provided
for in Section 4.1(b) hereof), and further that the Company will not be required
to change its transfer agent if its current transfer agent cannot effect
Electronic Delivery of Shares through such a clearing corporation. In either
case, the Company shall deliver or cause to be delivered to the Purchaser who
had elected to receive Shares by Electronic Delivery one or more stock
certificates evidencing the number of Shares such Purchaser is purchasing.

            2.2        Closing Deliveries.   (a) On or prior to the Closing, the
Company shall issue, deliver or cause to be delivered to each Purchaser the
following (the "Company Deliverables"):

                                    (i)        this Agreement, duly executed by
the Company;

                                    (ii)       one or more stock certificates,
free and clear of all restrictive and other legends (except as provided in
Section 4.1(b) hereof), evidencing the Shares subscribed for by Purchaser
hereunder, registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto or otherwise deliver
such Shares by electronic delivery to such Purchaser's balance account at DTC or
a similar organization;

6



--------------------------------------------------------------------------------





                                    (iii)      a Warrant, executed by the
Company and registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto, pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares equal to
50.0% of the number of Shares issuable to such Purchaser pursuant to Section
2.2(a)(ii), rounded up to the nearest whole share, on the terms set forth
therein;

                                    (iv)       a legal opinion of Company
Counsel, in the form attached hereto as Exhibit D, executed by such counsel and
addressed to the Purchasers and the Placement Agent;

                                    (v)        the Registration Rights
Agreement, duly executed by the Company;

                                    (vi)       duly executed Irrevocable
Transfer Agent Instructions acknowledged in writing by the Transfer Agent;

                                    (vii)      a certificate of the Secretary of
the Company (the "Secretary's Certificate"), dated as of the Closing Date, (a)
certifying the resolutions adopted by the Board of Directors of the Company
approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate or articles of incorporation, as amended,
and by-laws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company, in the form attached hereto as Exhibit F;

                                    (viii)     the Compliance Certificate
referred to in Section 5.1(h);

                                    (ix)       a certificate evidencing the
formation and good standing of the Company in such entity's jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within five (5) days of the Closing Date;

                                    (x)        a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company is qualified to do business as a foreign corporation, as of a date
within ten (10) days of the Closing Date; and

                                    (xi)       a certified copy of the
Certificate of Incorporation, as certified by the Secretary of State of the
State (or comparable office) of such entity's jurisdiction of formation, as of a
date within ten (10) days of the Closing Date.

                          (b)        On or prior to the Closing, each Purchaser
shall deliver or cause to be delivered to the Company the following (the
"Purchaser Deliverables"):

                                    (i)        this Agreement, duly executed by
such Purchaser;

                                    (ii)       its Subscription Amount, in
United States dollars and in immediately available funds, in the amount set
forth as the "Aggregate Purchase Price (Subscription Amount)" indicated below
such Purchaser's name on the applicable signature page hereto by wire transfer
as set forth on Exhibit H attached hereto;

                                    (iii)      the Registration Rights
Agreement, duly executed by such Purchaser;

                                    (iv)       a fully completed and duly
executed Selling Stockholder Questionnaire in the form attached as Annex B to
the Registration Rights Agreement; and

7



--------------------------------------------------------------------------------



                                    (v)        a fully completed and duly
executed Accredited Investor Questionnaire and Stock Certificate Questionnaire
in the forms attached hereto as Exhibits C-1 and C-2, respectively.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

            3.1        Representations and Warranties of the Company. The
Company hereby represents and warrants as of the date hereof and the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date), to each of the Purchasers and to the
Placement Agent that, except as set forth in the Schedules delivered herewith:

                          (a)        Subsidiaries. The Company has no direct or
indirect Subsidiaries other than those listed in Schedule 3.1(a) hereto. Except
as disclosed in Schedule 3.1(a) hereto, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

                          (b)        Organization and Qualification. The Company
and each of its Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. The Company and each of its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have a Material Adverse Effect, and no Proceeding has been instituted, is
pending, or, to the Company's Knowledge, is threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

                          (c)        Authorization; Enforcement; Validity. The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents to
which it is a party by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Shares and the Warrants and the reservation for
issuance and the subsequent issuance of the Warrant Shares upon exercise of the
Warrants) have been duly authorized by all necessary corporate action on the
part of the Company, and no further corporate action is required by the Company,
its Board of Directors or its shareholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application. Except as set forth on Schedule 3.1(c) hereto, there are no
shareholder agreements, voting agreements, or other similar arrangements with
respect to the Company's capital stock to which the Company is a party or, to
the Company's Knowledge, between or among any of the Company's shareholders.

8



--------------------------------------------------------------------------------





                          (d)        No Conflicts. The execution, delivery and
performance by the Company of the Transaction Documents to which it is a party
and the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Shares and Warrants
and the reservation for issuance and issuance of the Warrant Shares) do not and
will not (i) conflict with or violate any provision of the Company's or any
Subsidiary's certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound, or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have a Material Adverse Effect.

                          (e)        Filings, Consents and Approvals. Neither
the Company nor any of its Subsidiaries is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) the filing of
any requisite notices and/or application(s) to the Principal Trading Market for
the issuance and sale of the Common Stock and the Warrants and the listing of
the Common Stock for trading or quotation, as the case may be, thereon in the
time and manner required thereby, (v) the filings required in accordance with
Section 4.9 of this Agreement and (vi) those that have been made or obtained
prior to the date of this Agreement (collectively, the "Required Approvals").

                          (f) Issuance of the Securities. The Shares have been
duly authorized and, when issued and paid for in accordance with the terms of
the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights. The
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights of shareholders. The Warrant
Shares issuable upon exercise of the Warrants have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents and the Warrants will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of shareholders.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Shares and the Warrant Shares will be issued in compliance
with all applicable federal and state securities laws. As of the Closing Date,
the Company shall have reserved from its duly authorized capital stock not less
than 125% of the maximum number of shares of Common Stock issuable upon exercise
of the Warrants (without taking into account any limitations on the exercise of
the Warrants set forth in the Warrants). The Company shall, so long as any of
the Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Warrants, 125% of the number of shares
of Common Stock issuable upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants).

9



--------------------------------------------------------------------------------



                          (g)        Capitalization. The number of shares and
type of all authorized, issued and outstanding capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) has been
set forth in the SEC Reports and has changed since the date of such SEC Reports
only to reflect stock option and warrant exercises that do not, individually or
in the aggregate, have a material affect on the issued and outstanding capital
stock, options and other securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. Except as specified
in the SEC Reports and except as set forth in Schedule 3.1(g): (i) no shares of
the Company's capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company; (v) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (ix) the Company has no
liabilities or obligations required to be disclosed in the SEC Reports (as
defined herein) but not so disclosed in the SEC Reports, other than those
incurred in the ordinary course of the Company's businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.

                          (h)        SEC Reports. Except as set forth in
Schedule 3.1(h), the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the "SEC Reports" and together with this Agreement and the Schedules
to this Agreement (if any), the "Disclosure Materials"), on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of the date hereof,
the Company is not aware of any event occurring on or prior to the Closing Date
(other than the transactions contemplated by the Transaction Documents) that
requires the filing of a Form 8-K after the Closing. As of their respective
dates, or to the extent corrected by a subsequent restatement, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

10



--------------------------------------------------------------------------------



                          (i)        Financial Statements. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing (or to
the extent corrected by a subsequent restatement). Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any of its Subsidiaries are subject are
included as part of or specifically identified in the SEC Reports.

                          (j)        Tax Matters. The Company and each of its
Subsidiaries (i) has accurately and timely prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have a Material
Adverse Effect. There are no unpaid taxes in any material amount claimed to be
due by the Company or any of its Subsidiaries by the taxing authority of any
jurisdiction.

                          (k)        Material Changes. Since the date of the
latest audited financial statements included within the SEC Reports, except as
specifically disclosed in the SEC Reports or as set forth in Schedule 3.1(k)
hereto, (i) there have been no events, occurrences or developments that have had
or would have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or the
manner in which it keeps its accounting books and records, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its shareholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (other than in connection with
repurchases of unvested stock issued to employees of the Company), (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued in the ordinary course as dividends on
outstanding preferred stock or pursuant to existing Company stock option or
stock purchase plans or executive and director corporate arrangements disclosed
in the SEC Reports and (vi) there has not been any material change or amendment
to, or any waiver of any material right under, any material contract under which
the Company, any of its Subsidiaries, or any of their respective assets is bound
or subject. Except for the issuance of the Securities contemplated by this
Agreement or as set forth in Schedule 3.1(k) hereto, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.

11



--------------------------------------------------------------------------------



                          (l)        Environmental Matters. To the Company's
Knowledge, neither the Company nor any of its Subsidiaries (i) is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, "Environmental Laws"), (ii) owns or operates any real
property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; which violation, contamination, liability or claim has
had or would have, individually or in the aggregate, a Material Adverse Effect;
and there is no pending or, to the Company's Knowledge, threatened investigation
that might lead to such a claim.

                          (m)       Litigation. There is no Action which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) except as specifically
disclosed in the SEC Reports, could, if there were an unfavorable decision,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries, nor, to the Company's Knowledge, any
current director or officer thereof (in his or her capacity thereof), is or has
been during the five-year period prior to the Closing Date the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been,
there is not pending or, to the Company's Knowledge, there is not contemplated,
any investigation by the Commission involving the Company or, to the Company's
Knowledge, any current or former director or officer of the Company (in his or
her capacity as such). The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any of its Subsidiaries under the Exchange Act or the Securities Act.

                          (n)        Employment Matters. No material labor
dispute exists or, to the Company's Knowledge, is imminent with respect to any
of the employees of the Company which would have a Material Adverse Effect. None
of the Company's or any Subsidiary's employees is a member of a union that
relates to such employee's relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and each Subsidiary believes that its relationship
with its employees is good. No executive officer of the Company (as defined in
Rule 501(f) of the Securities Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer's employment with the Company or any such
Subsidiary. No executive officer, to the Company's Knowledge, is in violation of
any term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant which would have a Material Adverse
Effect, and the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company and its Subsidiaries are in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, have a Material Adverse Effect.

                          (o)        Compliance. Neither the Company nor any of
its Subsidiaries (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of its Subsidiaries under), nor
has the Company or any of its Subsidiaries received notice of a claim that it is
in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is or has been in violation of, or in receipt of
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have a Material Adverse Effect.

12



--------------------------------------------------------------------------------



                          (p)        Regulatory Permits. The Company and each of
its Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct its respective business as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have, individually or in the aggregate, a
Material Adverse Effect ("Material Permits"), and (i) neither the Company nor
any of its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Material Permits and (ii) the Company is
unaware of any facts or circumstances that the Company would reasonably expect
to give rise to the revocation or modification of any Material Permits.

                          (q)        Title to Assets. The Company and its
Subsidiaries do not own any real property other than as set forth in the SEC
Reports. The Company and its Subsidiaries have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, taken as whole, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

                          (r)        Patents and Trademarks. The Company and its
Subsidiaries own, possess, license or have other rights to use all foreign and
domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the "Intellectual Property") used in the conduct of
their respective businesses as now conducted or as proposed to be conducted.
Except as set forth in the SEC Reports and except where such violations or
infringements would not have, either individually or in the aggregate, a
Material Adverse Effect, (a) to the Company's Knowledge, there are no rights of
third parties to any such Intellectual Property; (b) to the Company's Knowledge,
there is no infringement by third parties of any such Intellectual Property; (c)
there is no pending or, to the Company's Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company's and its Subsidiaries'
rights in or to any such Intellectual Property, and the Company is unaware of
any facts which would form a reasonable basis for any such claim; (d) there is
no pending or, to the Company's Knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; and (e) there is no pending or, to the Company's Knowledge, threatened
action, suit, proceeding or claim by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any other fact which would form a reasonable basis for any such claim.

                          (s)        Insurance. Except as set forth in Schedule
3.1(s), the Company and each of the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor does the Company or any Subsidiary have any knowledge
that it will be unable to renew its existing insurance coverage for the Company
and the Subsidiaries as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

13



--------------------------------------------------------------------------------



                          (t)        Transactions With Affiliates and Employees.
Except as set forth in the SEC Reports and other than the grant of stock options
disclosed on Schedule 3(t), none of the officers, directors or employees of the
Company is presently a party to any material transaction with the Company (other
than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the Company's Knowledge, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

                          (u)        Internal Accounting Controls. The Company
and each of its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

                          (v)        Sarbanes-Oxley; Disclosure Controls. The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect. The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act)
that are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed in to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company's management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

                          (w)       Certain Fees. No person or entity will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than the
Placement Agent with respect to the offer and sale of the Securities (which
placement agent fees are being paid by the Company). The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys' fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

                          (x)        Private Placement. Assuming the accuracy of
the Purchasers' representations and warranties set forth in Section 3.2 of this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the Purchasers under the
Transaction Documents.

                          (y)        Registration Rights. Other than each of the
Purchasers or as set forth in Schedule 3.1(y) hereto, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

                          (z)        No Directed Selling Efforts or General
Solicitation. Neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf has conducted any "general solicitation" or
"general advertising" (as those terms are used in Regulation D) in connection
with the offer or sale of any of the Securities.

14



--------------------------------------------------------------------------------



                          (aa)      No Integrated Offering. Assuming the
accuracy of the Purchasers' representations and warranties set forth in Section
3.2, none of the Company, its Subsidiaries nor any of their Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, at any time
within the past six months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
shareholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

                          (bb)      Listing and Maintenance Requirements. The
Company's Common Stock is registered pursuant to Section 12(g) of the Exchange
Act, and the Company has taken no action designed to terminate the registration
of the Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as specified in the SEC Reports, the Company has not, in the 12 months
preceding the date hereof, received written notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

                          (cc)      Investment Company. Neither the Company nor
any of its Subsidiaries is required to be registered as, and is not an Affiliate
of, and immediately following the Closing will not be required to register as,
an "investment company" within the meaning of the Investment Company Act of
1940, as amended.

                          (dd)      Questionable Payments. Neither the Company
nor any of its Subsidiaries, nor, to the Company's Knowledge, any directors,
officers, employees, agents or other Persons acting on behalf of the Company or
any of its Subsidiaries has, in the course of its actions for, or on behalf of,
the Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds; (c)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

                          (ee)      Application of Takeover Protections; Rights
Agreements. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's charter
documents or the laws of its state of incorporation that is or could reasonably
be expected to become applicable to any of the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company's issuance of the Securities and the Purchasers' ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

15



--------------------------------------------------------------------------------



                          (ff)      Disclosure. The Company confirms that
neither it nor any of its officers or directors nor any other Person acting on
its or their behalf has provided, and it has not authorized the Placement Agent
to provide, any Purchaser or its respective agents or counsel with any
information that it believes constitutes or could reasonably be expected to
constitute material, non-public information except insofar as the existence,
provisions and terms of the Transaction Documents and the proposed transactions
hereunder may constitute such information, all of which will be disclosed by the
Company in the Press Release as contemplated by Section 4.9 hereof. The Company
understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Purchasers regarding the Company, its business and
the transactions contemplated hereby furnished by the Company or authorized by
the Company and furnished by the Placement Agent on behalf of the Company
(including the Company's representations and warranties set forth in this
Agreement) are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (assuming for this purpose that the Company's reports
filed under the Exchange Act are being incorporated into an effective
registration statement filed by the Company under the Securities Act), except
for the announcement of this Agreement and related transactions.

                          (gg)      Off Balance Sheet Arrangements. There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed or that otherwise would have a Material Adverse Effect.

                          (hh)      Acknowledgment Regarding Purchasers'
Purchase of Securities.  The Company acknowledges and agrees that each of the
Purchasers is acting solely in the capacity of an arm's length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby.  The Company further acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated thereby
and any advice given by any Purchaser or any of their respective representatives
or agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers' purchase of the
Securities.  The Company further represents to each Purchaser that the Company's
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

                          (ii)      Regulation M Compliance.  The Company has
not, and to the Company's Knowledge no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Securities

                          (jj)      No Additional Agreements. The Company does
not have any agreement or understanding with any Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

            3.2        Representations and Warranties of the Purchasers. Each
Purchaser hereby, for itself and for no other Purchaser, represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows:

16



--------------------------------------------------------------------------------





                          (a)        Organization; Authority. Such Purchaser is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each of this Agreement
and the Registration Rights Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.

                          (b)        No Conflicts. The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.

                          (c)        Investment Intent. Such Purchaser
understands that the Securities are "restricted securities" and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities and, upon exercise of the Warrants, will acquire the
Warrant Shares issuable upon exercise thereof as principal for its own account
and not with a view to, or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the Securities for any minimum
period of time and reserves the right, subject to the provisions of this
Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Securities or Warrant Shares
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the
Securities (or any securities which are derivatives thereof) to or through any
person or entity; such Purchaser is not a registered broker-dealer under Section
15 of the Exchange Act or an entity engaged in a business that would require it
to be so registered as a broker-dealer.

                          (d)        Purchaser Status. At the time such
Purchaser was offered the Securities, it was, and at the date hereof it is, and
on each date on which it exercises the Warrants it will be, an "accredited
investor" as defined in Rule 501(a) under the Securities Act.

                          (e)        General Solicitation. Such Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.

17



--------------------------------------------------------------------------------





                          (f)        Experience of Such Purchaser. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.

                          (g)        Access to Information. Such Purchaser
acknowledges that it has had the opportunity to review the Disclosure Materials
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser's right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company's
representations and warranties contained in the Transaction Documents. Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

                          (h)        Certain Trading Activities. Other than with
respect to the transactions contemplated herein, since the earlier to occur of
(1) the time that such Purchaser was first contacted by the Company, the
Placement Agent or any other Person regarding the transactions contemplated
hereby and (2) the tenth (10th) day prior to the date of this Agreement, neither
the Purchaser nor any Affiliate of such Purchaser which (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to such
Purchaser's investments or trading or information concerning such Purchaser's
investments, including in respect of the Securities, and (z) is subject to such
Purchaser's review or input concerning such Affiliate's investments or trading
(collectively, "Trading Affiliates") has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company's securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's or Trading Affiliate's assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser's or Trading
Affiliate's assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.9.

                          (i)        Brokers and Finders. No Person will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

18



--------------------------------------------------------------------------------





                          (j)        Independent Investment Decision. Such
Purchaser has independently evaluated the merits of its decision to purchase
Securities pursuant to the Transaction Documents, and such Purchaser confirms
that it has not relied on the advice of any other Purchaser's business and/or
legal counsel in making such decision. Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Purchaser understands that the Placement Agent has acted solely as the agent of
the Company in this placement of the Securities and such Purchaser has not
relied on the business or legal advice of the Placement Agent or any of its
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such Persons has made any representations or warranties to
such Purchaser in connection with the transactions contemplated by the
Transaction Documents.

                          (k)        Reliance on Exemptions. Such Purchaser
understands that the Securities being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Purchaser's compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Securities.

                          (l)        No Governmental Review. Such Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

                          (m)       Regulation M. Such Purchaser is aware that
the anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of Common Stock and other activities with respect to the Common Stock by
the Purchasers.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

19



--------------------------------------------------------------------------------





ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

            4.1        Transfer Restrictions.

                          (a)        Compliance with Laws. Notwithstanding any
other provision of this Article IV, each Purchaser covenants that the Securities
may be disposed of only pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act, or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws. In connection with any transfer of
the Securities other than (i) pursuant to an effective registration statement,
(ii) to the Company, (iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule
144 (provided that the Purchaser provides the Company with reasonable assurances
(in the form of seller and broker representation letters) that the securities
may be sold pursuant to such rule), (v) pursuant to Rule 144(k) following the
applicable holding period or (vi) in connection with a bona fide pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement.

                          (b)        Legends. Certificates evidencing the
Securities shall bear any legend as required by the "blue sky" laws of any state
and a restrictive legend in substantially the following form, until such time as
they are not required under Section 4.1(c):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

                          The Company acknowledges and agrees that a Purchaser
may from time to time pledge, and/or grant a security interest in, some or all
of the legended Securities in connection with applicable securities laws,
pursuant to a bona fide margin agreement in compliance with a bona fide margin
loan. Such a pledge would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion shall be
required in connection with a subsequent transfer or foreclosure following
default by the Purchaser transferee of the pledge. No notice shall be required
of such pledge, but Purchaser's transferee shall promptly notify the Company of
any such subsequent transfer or foreclosure. Each Purchaser acknowledges that
the Company shall not be responsible for any pledges relating to, or the grant
of any security interest in, any of the Securities or for any agreement,
understanding or arrangement between any Purchaser and its pledgee or secured
party. At the appropriate Purchaser's expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Shares subject to a pledge or security interest
as contemplated by this Section 4.1(b) shall continue to bear the legend set
forth in this Section 4.1(b) and be subject to the restrictions on transfer set
forth in Section 4.1(a).

20



--------------------------------------------------------------------------------





                          (c)        Removal of Legends. The legend set forth in
Section 4.1(b) above shall be removed and the Company shall issue a certificate
without such legend or any other legend to the holder of the applicable
Securities upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at DTC, if (i) such Securities are
registered for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144 (assuming the transferor is not an Affiliate of
the Company), or (iii) such Securities are eligible for sale under Rule 144(k).
The Company shall cause Company Counsel to issue the legal opinion referred to
in the Irrevocable Transfer Agent Instructions to the Company's transfer agent
on the Effective Date. Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company. If any portion of the
Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Warrant Shares, or if such Warrant Shares may be sold
under Rule 144(k), then such Warrant Shares shall be issued free of all legends.
Following the Effective Date, or at such earlier time as a legend is no longer
required for certain Securities, the Company will no later than three (3)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent (with notice to the Company) of (i) a legended certificate
representing such Shares or Warrant Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer or (ii) an Exercise Notice in the manner stated in
the Warrants to effect the exercise of such Warrant in accordance with its terms
and an opinion of counsel to the extent required by Section 4.1(a), (such third
Trading Day, the "Legend Removal Date") deliver or cause to be delivered to such
Purchaser a certificate representing such Securities that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section. Certificates for Shares or Warrant Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to the Purchasers by crediting the account of the Purchaser's prime broker with
DTC.



                          (d)        Irrevocable Transfer Agent Instructions.
The Company shall issue irrevocable instructions to its transfer agent, and any
subsequent transfer agent, to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of each Purchaser or
its respective nominee(s), for the Shares and the Warrant Shares in such amounts
as specified from time to time by each Purchaser to the Company in the form of
Exhibit E attached hereto (the "Irrevocable Transfer Agent Instructions"). The
Company represents and warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 4.1(d) will be given by
the Company to its transfer agent in connection with this Agreement, and that
Securities that have been cleared of the legend set forth in Section 4.1(b) in
accordance with Section 4.1(c) shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents. The Company acknowledges that a breach by
it of its obligations under this Section 4.1(d) will cause irreparable harm to a
Purchaser. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

21



--------------------------------------------------------------------------------





                          (e)        Acknowledgement. Each Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell the Shares, the Warrant Shares or any interest therein
without complying with the requirements of the Securities Act. While the
above-referenced registration statement remains effective, each Purchaser
hereunder may sell the shares in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Each Purchaser, severally and not jointly with
the other Purchasers, agrees that if it is notified by the Company in writing at
any time after the date any legend is removed pursuant to Section 4.1(c) hereof
that the registration statement registering the resale of the Shares or the
Warrant Shares is not effective or that the prospectus included in such
registration statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Shares and
Warrant Shares until such time as the Purchaser is notified by the Company that
such registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this subsection (e) and each Purchaser hereunder will
indemnify and hold harmless each of such persons from any breaches or violations
of this paragraph.



                          (f)        Buy-In. If the Company shall fail for any
reason or for no reason to issue to a Purchaser unlegended certificates within
three (3) Business Days of receipt of documents necessary for the removal of the
legend set forth above (the "Deadline Date"), then, in addition to all other
remedies available to such Purchaser, if on or after the Business Day
immediately following such three (3) Business Day period, such Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the holder of shares of Common Stock that
such Purchaser anticipated receiving from the Company without any restrictive
legend (a "Buy-In"), then the Company shall, within three (3) Business Days
after such Purchaser's request and in such Purchaser's sole discretion, either
(i) pay cash to the Purchaser in an amount equal to such Purchaser's total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to such
Purchaser a certificate or certificates representing such shares of Common Stock
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the Closing Bid Price on the Deadline Date.



            4.2        Acknowledgment of Dilution.  The Company acknowledges
that the issuance of the Securities may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Shares and the Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
shareholders of the Company.

            4.3        Reservation of Common Stock. The Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance from and after the Closing Date, no less than 125% of the maximum
number of shares of Common Stock issuable upon exercise of the Warrants issued
at the Closing (without taking into account any limitations on exercise of the
Warrants set forth in the Warrants).

22



--------------------------------------------------------------------------------





            4.4        Furnishing of Information. In order to enable the
Purchasers to sell the Securities under Rule 144 of the Securities Act, for a
period of two years from the Closing, the Company shall use its commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. During such two year
period, if the Company is not required to file reports pursuant to such laws, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Shares and Warrant Shares under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
Person to sell the Shares and Warrant Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

            4.5        Reporting Status. Other than in connection with a
Fundamental Transaction (as such term is defined in the Warrant), during the two
year period from and after the Effective Date, the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination.

            4.6        Form D and Blue Sky. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to each Purchaser promptly after such filing. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or "Blue Sky" laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers on or prior to
the Closing Date. The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or "Blue
Sky" laws of the states of the United States following the Closing Date.

           4.7        No Integration. The Company shall not, and shall use its
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers, or
that will be integrated with the offer or sale of the Securities for purposes of
the rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

            4.8        Subsequent Registrations. Other than pursuant to the
Registration Statement, prior to the date that is 60 days after the Effective
Date, the Company shall not file any registration statement (other than on Form
S-8 or, in connection with an acquisition, on Form S-4) with the Commission with
respect to any securities of the Company.

23



--------------------------------------------------------------------------------





            4.9        Securities Laws Disclosure; Publicity. By 9:00 a.m., New
York City time, on the Trading Day immediately following the execution of this
Agreement, the Company shall issue a press release (the "Press Release")
reasonably acceptable to the Placement Agent, and that meets the requirements of
the safe harbor provided for in Rule 135c under the Securities Act, disclosing
all material terms of the transactions contemplated hereby. On or before 9:00
a.m., New York City time, on the Trading Day following the Closing Date (or such
earlier time as required by law), the Company will file a Current Report on Form
8-K with the Commission describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement, the form
of Warrant and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Staff of the Commission or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this subclause (ii). From and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in this
Section 4.9, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction), except as may otherwise be required by law,
regulation or legal process.

            4.10      Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company shall not, and shall cause each Subsidiary
and each of their respective officers, directors, employees and agents, not to,
provide any Purchaser with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the filing of the Press
Release without the express written consent of such Purchaser and unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.

            4.11      Indemnification.

                          (a)        Indemnification of Purchasers. In addition
to the indemnity provided in the Registration Rights Agreement, the Company will
indemnify and hold each Purchaser and its directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling person (each, a "Purchaser Party") harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys' fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
any breach of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents. 
The Company will not be liable to any Purchaser Party under this Agreement to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party's material breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

24



--------------------------------------------------------------------------------



                          (b)        Conduct of Indemnification Proceedings.
Promptly after receipt by any Person (the "Indemnified Person") of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to Section 4.11(a), such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

            4.12      Listing of Securities. Prior to the execution of this
Agreement or promptly following the date hereof, the Company shall have taken or
shall take all necessary action to cause the Shares, the Warrant Shares and the
shares of Common Stock issuable upon exercise of the warrants issued to the
Placement Agent to be listed upon the Principal Trading Market, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing. Further, if the Company applies to have its Common
Stock or other securities listed on any other Trading Market, it shall include
in such application the Shares and the Warrant Shares (including the shares of
Common Stock issuable upon exercise of the warrants issued to the Placement
Agent) and will take such other action as is necessary to cause the Shares, and
the Warrant Shares (including the shares of Common Stock issuable upon exercise
of the warrants issued to the Placement Agent) to be listed on such other
Trading Market as promptly as practicable.

            4.13      Use of Proceeds. The Company intends to use the net
proceeds from the sale of the Securities hereunder for working capital and
general corporate purposes and not to redeem any Common Stock or Common Stock
Equivalents or to settle any outstanding Action; provided, however, that in no
event shall the Company use any of the net proceeds from the sale of the
Securities hereunder to make any capital contribution or other equity investment
in SagaX, Inc. or to otherwise fund any portion of the business conducted by
SagaX, Inc.

            4.14      [Reserved].

            4.15      Short Sales and Confidentiality After The Date Hereof.
Except as otherwise permitted by applicable law, such Purchaser shall not, and
shall cause its Trading Affiliates not to, engage, directly or indirectly, in
any Short Sales involving the Company's securities during the period from the
date hereof until the earlier of such time as (i) the transactions contemplated
by this Agreement are first publicly announced as described in Section 4.9 or
(ii) this Agreement is terminated in full pursuant to Section 6.18.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.

25



--------------------------------------------------------------------------------





ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING



            

5.1      Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Securities at the
Closing is subject to the fulfillment to such Purchaser's satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):



                          

(a)        Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.



                          

(b)        Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.



                          

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.



                          

(d)        Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Securities at the
Closing (including all Required Approvals), all of which shall be and remain so
long as necessary in full force and effect.



                          

(e)        Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or would reasonably
be expected to have a Material Adverse Effect.



                          

(f)        No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for quotation or listed on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.



                          

(g)        Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).



                          

(h)        Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit G.



26



--------------------------------------------------------------------------------





                          

(i)        Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.



            

5.2        Conditions Precedent to the Obligations of the Company to sell
Securities. The Company's obligation to sell and issue the Securities at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:



                          

(a)        Representations and Warranties. The representations and warranties
made by the Purchasers in Section 3.2 hereof shall be true and correct in all
material respects as of the date when made, and as of the Closing Date as though
made on and as of such date, except for representations and warranties that
speak as of a specific date.



                          

(b)        Performance. The Purchasers shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.



                          

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.



                          

(d)        Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Securities, all of
which shall be and remain so long as necessary in full force and effect.



                          

(e)        Purchasers Deliverables. Each Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).



                          

(f)        Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.



ARTICLE VI.
MISCELLANEOUS

            6.1        Fees and Expenses. At Closing, the Company shall
reimburse the Placement Agent for the reasonable fees and expenses in connection
with the transactions contemplated by this Agreement pursuant to its obligations
under its engagement letter with the Placement Agent (the "Engagement Letter"),
which the Company agrees shall include the reasonable fees and expenses of
counsel to the Placement Agent (which fees shall include, without limitation,
the fees and expenses associated with the negotiation, preparation and execution
and delivery of this Agreement and the other Transaction Documents and any
amendments, modifications or waivers thereto), subject to the consent of the
Company for fees and expenses in excess of $50,000. The Company and the
Purchasers shall each pay the fees and expenses of their respective advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Securities to the Purchasers. Each party acknowledges
that Lowenstein Sandler PC has rendered legal advice to the Placement Agent and
not to such party in connection with the transactions contemplated hereby, and
that such party has relied for such matters on the advice of its own respective
counsel.

27



--------------------------------------------------------------------------------





            6.2        Entire Agreement. The Transaction Documents, together
with the Exhibits and Schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company and the Purchasers will execute and
deliver to the other such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under the
Transaction Documents.

            6.3        Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 5:00
p.m., New York City time, on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:00 p.m., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

 

If to the Company:

MIV Therapeutics, Inc.
Unit 1, 8765 Ash Street
Vancouver, British Columbia, Canada, V6P 6T3
Telephone No.: (604) 301-9545
Facsimile No.: (604) 301-9546
Attention: Mr. Alan P. Lindsay, Chairman

 

With a copy to:

Lang Michener LLP
1500 Royal Centre, 1055 West Georgia Street
Vancouver, British Columbia, Canada, V6E 4N7
Telephone No.: (604) 691-7445
Facsimile No.: (604) 893-2679
Attention: Mr. Thomas J. Deutsch

 

If to a Purchaser:

To the address set forth under such Purchaser's name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.



            

6.4        Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and each of the Purchasers holding
or having the right to acquire a majority of the Shares and the Warrant Shares
on a fully-diluted basis at the time of such amendment or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Securities.



28



--------------------------------------------------------------------------------





            

6.5        Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.



            

6.6        Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
"Purchasers".



            

6.7        No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (i) each Purchaser Party is an intended third party
beneficiary of Section 4.11, and (ii) Placement Agent is an intended third party
beneficiary of Article III hereof, and each Purchaser Party or the Placement
Agent, as the case may be, may enforce the provisions of such Sections directly
against the parties with obligations thereunder .



            

6.8        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.



            

6.9        Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.



            

6.10      Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.



29



--------------------------------------------------------------------------------





            

6.11      Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.



            

6.12      Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights



            

6.13      Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is reasonably required by the
Transfer Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.



            

6.14      Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.



            

6.15      Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.



            

6.16      Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.



30



--------------------------------------------------------------------------------





            

6.17      Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser. The
Company's obligations to each Purchaser under this Agreement are identical to
its obligations to each other Purchaser other than such differences resulting
solely from the number of Securities purchased by such Purchaser, but regardless
of whether such obligations are memorialized herein or in another agreement
between the Company and a Purchaser.



            

6.18      Termination. This Agreement may be terminated and the sale and
purchase of the Shares and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 p.m., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time. Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.



31



--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

MIV Therapeutics, Inc.

By:_______________________________________
Name:
Title:



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES for purchasers FOLLOW]





--------------------------------------------------------------------------------





 

NAME OF PURCHASER: ____________________________



By: _____________________________________
Name:
Title:

Aggregate Purchase Price (Subscription Amount): $_____________

Number of Shares to be Acquired: ______________________

Underlying Shares Subject to Warrant: ________________
(50.0% of the number of Shares to be acquired)

Tax ID No.: ____________________

Address for Notice:
__________________________________
__________________________________
__________________________________

Telephone No.: _______________________

Facsimile No.: ________________________

Attention: _______________________



 

Delivery Instructions:
(if different than above)

c/o _______________________________

Street: ____________________________

City/State/Zip: ______________________

Attention: __________________________

Telephone No.: ____________________________





--------------------------------------------------------------------------------



EXHIBITS

:



A:

Form of Warrant

B:

Form of Registration Rights Agreement

C-1:

Accredited Investor Questionnaire

C-2:

Stock Certificate Questionnaire

D:

Form of Opinion of Company Counsel

E:

Irrevocable Transfer Agent Instructions

F:

Form of Secretary's Certificate

G:

Form of Officer's Certificate

H:

Wire Instructions



SCHEDULES

:



3.1(a) Subsidiaries
3.1(c) Authorization, Enforcement, Validity
3.1(g) Capitalization
3.1(h) SEC Reports
3.1(k) Material Changes
3.1(s) Insurance
3.1(t) Transactions with Affiliates and Employees
3.1(y) Registration Rights



 

 



--------------------------------------------------------------------------------





 

Exhibit A

Form of Warrant



 

 

 

 

 

 

 



--------------------------------------------------------------------------------



Exhibit B

Form of Registration Rights Agreement



 

 

 

 

 

 

 





--------------------------------------------------------------------------------



Instruction Sheet


(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)





A.        Complete the following items in the Securities Purchase Agreement
and/or Registration Rights Agreement:



1.        Provide the information regarding the Purchaser requested on the
signature page. The Securities Purchase Agreement must be executed by an
individual authorized to bind the Purchaser.



2.        Exhibit C-1 - Accredited Investor Questionnaire:



           Provide the information requested by the Accredited Investor
Questionnaire



3.        Exhibit C-2 Stock Certificate Questionnaire:



           Provide the information requested by the Stock Certificate
Questionnaire



 

4.        Annex B to the Registration Rights Agreement -- Selling Securityholder
Notice and Questionnaire



           Provide the information requested by the Selling Securityholder
Notice and Questionnaire



5.        Return the signed Securities Purchase Agreement and Registration
Rights Agreement to:



Philip Marchal
BMO Capital Markets Corp.
3 Times Square
New York, NY 10036
Office: (212) 885-4122
Fax: (212) 885-4165
Email: philip.marchal@bmo.com



B.        Instructions regarding the transfer of funds for the purchase of
Securities is set forth on Exhibit H to the Securities Purchase Agreement.



 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT C-1



ACCREDITED INVESTOR QUESTIONNAIRE



(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)



To:        MIV Therapeutics, Inc.



This Investor Questionnaire ("Questionnaire") must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the "Securities"), of
MIV Therapeutics, Inc., a Nevada corporation (the "Corporation"). The Securities
are being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the "Act"), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A.        BACKGROUND INFORMATION



Name of Beneficial Owner of the
Securities:________________________________________________

Business
Address:_____________________________________________________________________
                                                (Number and Street)
____________________________________________________________________________________
(City)                                        (State)                                                (Zip
Code)

Telephone Number: (___)
_______________________________________________________________

If a corporation, partnership, limited liability company, trust or other entity:
Type of
entity:_________________________________________________________________________
State of formation:______________________     Approximate Date of formation:
____________________



Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and
(ii) state(s), if any, in which you pay income taxes:

____________________________
____________________________
____________________________





--------------------------------------------------------------------------------



Were you formed for the purpose of investing in the securities being offered?



            Yes ____        No ____



If an individual

:





Residence
Address:____________________________________________________________________
                                                        (Number and Street)
____________________________________________________________________________________
(City)                                        (State)                                                (Zip
Code)

Telephone Number: (___)
_______________________________________________________________

Age: ___________        Citizenship: ____________        Where registered to
vote: _______________



Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:



 

 

Are you a director or executive officer of the Corporation?



            Yes ____        No ____



Social Security or Taxpayer Identification
No._____________________________________



 

PART B.           ACCREDITED INVESTOR QUESTIONNAIRE



            In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as a Purchaser of Securities of the Company.

 

__(1)

A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 

__(2)

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 

__(3)

An insurance company as defined in Section 2(13) of the Securities Act;

 

__(4)

An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 

__(5)

A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

__(6)

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;



--------------------------------------------------------------------------------





 

__(7)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

__(8)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

__(9)

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

 

__(10)

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

__(11)

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000;

 

__(12)

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person's spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

__(13)

An executive officer or director of the Company;

 

__(14)

An entity in which all of the equity owners qualify under any of the above
subparagraphs.



 

A.

        FOR EXECUTION BY AN INDIVIDUAL:





            ________________
            Date

By     _______________________

Print Name: _________________



 

B.

        FOR EXECUTION BY AN ENTITY:





                                                          Entity
Name:  ______________________



 

            ________________
            Date

By     _______________________

Print Name: _________________
Title: ______________________





--------------------------------------------------------------------------------





C.        ADDITIONAL SIGNATURES (if required by partnership, corporation or
trust document):



                                                          Entity
Name:  ______________________



 

            ________________
            Date

By     _______________________

Print Name: _________________
Title: ______________________



 

                                                          Entity
Name:  ______________________



 

            ________________
            Date

By     _______________________

Print Name: _________________
Title: ______________________



 

 



--------------------------------------------------------------------------------





Exhibit C-2

Stock Certificate Questionnaire

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

1.

The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:

__________________________

2.

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

__________________________

3.

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

__________________________

   

__________________________

   

__________________________

   

__________________________

   

__________________________

4.

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:

__________________________





--------------------------------------------------------------------------------





Exhibit D

Form of Opinion of Company Counsel

1.        The Company is a corporation validly formed and duly existing under
the laws of the State of Nevada and is in good standing under the laws of the
State of Nevada.

2.        The Company has the requisite corporate power and authority to own,
lease and operate its properties and assets, and to conduct its business as
described in the SEC Reports, to execute and deliver the Transaction Documents
and to perform its obligations thereunder, including, without limitation, to
issue, sell and deliver the Shares and the Warrants under the Agreement and to
issue the Warrant Shares issuable upon exercise of the Warrants.

3.        The Company is an extra- provincial company duly registered in the
Province of British Columbia and is in good standing with respect to the filing
of annual returns with the Registrar of Companies for the Province of British
Columbia.

4.        The authorized capital of the Company is comprised of 230,000,000
shares of common stock with a par value of $0.001 per share, and 20,000,000
shares of preferred stock with a par value of $0.001 per share.

5.        As of July u , 2007, u shares of common stock and u shares of
preferred stock are issued and outstanding.

6.        When issued, the Shares and the Warrant Shares will be duly
authorized, validly issued, fully paid and non-assessable, and free of any and
all liens and charges and preemptive right or similar rights contained in the
Company's Certificate of Incorporation or Bylaws or any agreement, note, lease,
publicly filed mortgage deed or other instrument to which the Company is a party
or by which the Company is bound that are filed as exhibits to the SEC Reports.

7.        When issued, the Warrants will be duly authorized and validly issued
and free of any and all liens and charges and preemptive right or similar rights
contained in the Company's Certificate of Incorporation or Bylaws or any
agreement, note, lease, publicly filed mortgage deed or other instrument to
which the Company is a party or by which the Company is bound that are filed as
exhibits to the SEC Reports.

8.        The Warrant Shares have been duly and validly reserved for issuance by
all proper corporate action.

9.        All corporate action on the part of the Company necessary for the
authorization, execution and delivery of the Transaction Documents by the
Company, the authorization, sale, issuance and delivery of the Shares, the
Warrants and the Warrant Shares and the performance by the Company of its
obligations under the Transaction Documents has been taken.



--------------------------------------------------------------------------------



 

10.      The Transaction Documents have been duly and validly executed and
delivered by the Company and each of them constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms.

11.      The execution and delivery by the Company of the Transaction Documents,
the performance by the Company of its obligations under the Transaction
Documents, and the issuance of the Shares and the Warrants and, upon the valid
exercise of the Warrants in accordance with their terms, the issuance of the
Warrant Shares, do not and will not, as the case may be, violate, conflict with
or constitute a default (or an event which, with the giving of notice or lapse
of time or both, constitutes or would constitute a default) under, give rise to
any right of termination, cancellation or acceleration under (i) the Certificate
of Incorporation or Bylaws, (ii) any indenture, mortgage, deed of trust, bank
loan or credit agreement or other evidence of indebtedness, or any license,
lease, contract or other agreement or instrument to which the Company is a party
or by which any of its properties may be bound or affected, and in each case
which is filed as an exhibit to the SEC Reports, (iii) any provision of any
applicable federal or state law, rule or regulation known to such counsel to be
customarily applicable to transactions of this nature, or (iv) any decree,
judgment or order known to us to be applicable to the Company or its properties.

12.      Except as identified in the Agreement, to our knowledge, the Company is
not a party to any legal or governmental action or proceeding that (a)
challenges the validity or enforceability, or seeks to enjoin the performance,
of the Agreement or the Registration Rights Agreement, or (b) if resolved in a
manner unfavorable to the Company would have a Material Adverse Effect.

13.      No consent, approval or authorization of designation, declaration or
filing with any federal government authority any self-regulatory organization or
approval of the stockholders of the Company is required in connection with the
valid execution and delivery of the Agreement and the Registration Rights
Agreement, the offer, sale or issuance of the Shares, the Warrants or the
Warrant Shares, or the consummation by the Company of any other transaction
contemplated by the Agreement.

14.      Subject to the accuracy of the Purchasers' representations in Section
3.2 of the Agreement, the offer, sale and issuance of the Shares and the
Warrants in conformity with the terms of the Agreement constitute transactions
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended.

15.      The Company is not, and, immediately after giving effect to the
offering and sale of the Securities, will not be an "investment company" or an
entity "controlled" by an "investment company," as such terms are defined in the
Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------



EXHIBIT E

Form of Irrevocable Transfer Agent Instructions

As of _________, 2007

Interwest Transfer Company, Inc.
1981 East Murray Holladay Road, Suite 100
P.O. Box 17136
Salt Lake City, Utah 84117
Attn: _________________

Ladies and Gentlemen:

            Reference is made to that certain Securities Purchase Agreement,
dated as of July ___, 2007 (the "Agreement"), by and among MIV Therapeutics,
Inc., a Nevada corporation (the "Company"), and the purchasers named on the
signature pages thereto (collectively, the "Holders"), pursuant to which the
Company is issuing to the Holders shares (the "Shares") of Common Stock of the
Company, par value $0.001 per share (the "Common Stock"), and warrants (the
"Warrants"), which are exercisable into shares of Common Stock.

            This letter shall serve as our irrevocable authorization and
direction to you (provided that you are the transfer agent of the Company at
such time and the conditions set forth in this letter are satisfied), subject to
any stop transfer instructions that we may issue to you from time to time, if
any:

                          (i)         to issue shares of Common Stock upon
transfer or resale of the Shares; and

                          (ii)        to issue shares of Common Stock upon the
exercise of the Warrants (the "Warrant Shares") to or upon the order of a Holder
from time to time upon delivery to you of a properly completed and duly executed
Exercise Notice, in the form attached hereto as Annex I, which has been
acknowledged by the Company as indicated by the signature of a duly authorized
officer of the Company thereon together with indication of receipt of the
exercise price therefor.

            You acknowledge and agree that so long as you have previously
received (a) written confirmation from the Company's legal counsel that either
(1) a registration statement covering resales of the Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the "Commission") under the Securities Act of 1933, as amended (the "Securities
Act"), or (2) the Shares and the Warrant Shares are eligible for sale in
conformity with Rule 144 under the Securities Act ("Rule 144") and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) business days of your receipt of a notice of
transfer, Shares or the Exercise Notice, you shall issue the certificates
representing the Shares and/or the Warrant Shares, as the case may be,
registered in the names of such Holders or transferees, as the case may be, and
such certificates shall not bear any legend restricting transfer of the Shares
or the Warrant Shares thereby and should not be subject to any stop-transfer
restriction; provided, however, that if such Shares and Warrant Shares are not
registered for resale under the Securities Act or able to be sold under Rule
144, then the certificates for such Shares and/or Warrant Shares shall bear the
following legend:



--------------------------------------------------------------------------------





THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM , OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

            A form of written confirmation from the Company's outside legal
counsel that a registration statement covering resales of the Shares and the
Warrant Shares has been declared effective by the Commission under the
Securities Act is attached hereto as Annex II.

            Please be advised that the Holders are relying upon this letter as
an inducement to enter into the Agreement and, accordingly, each Holder is a
third party beneficiary to these instructions.

            Please execute this letter in the space indicated to acknowledge
your agreement to act in accordance with these instructions.



Very truly yours,

MIV Therapeutics, Inc.


By: __________________________________
Name: ________________________________
Title: ________________________________



Acknowledged and Agreed:

INTERWEST TRANSFER COMPANY, INC.

By: __________________________________
Name: ________________________________
Title: ________________________________

Date: _________________, 2007

 



--------------------------------------------------------------------------------



Annex I



Form of Exercise Notice

(To be executed by the Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrants)

To:        MIV Therapeutics, Inc.



(1)        The Holder hereby exercises the right to purchase _________ of the
shares of Common Stock (the "Warrant Shares") of MIV Therapeutics, Inc., a
Nevada corporation (the "Company") pursuant to the above-referenced Warrant (the
"Warrant"). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

  

(2)        The Holder intends that payment of the Exercise Price shall be made
as (check one):



                       £         "Cash Exercise" with respect to
________________ Warrant Shares;

                                       and/or



                       £         "Cashless Exercise" (in accordance with Section
10 of the Warrant) with respect to ________________ Warrant Shares.



(3)        If the Holder has elected a Cash Exercise, the holder shall pay the
sum of $_______ to the Company in accordance with the terms of the Warrant.



(4)        Pursuant to this Exercise Notice, the Company shall deliver to the
Holder _____________ Warrant Shares in accordance with the terms of the Warrant.

 

(5)        By its delivery of this Exercise Notice, the undersigned represents
and warrants to the Company that in giving effect to the exercise evidenced
hereby, the Holder will not beneficially own in excess of the number of shares
of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of this
Warrant to which this notice relates.



(6)        By its delivery of this Exercise Notice, the undersigned represents
and warrants to the Company that (i) if the Holder was a party to the Purchase
Agreement, the representations made by such Holder in Section 3.2(b), (c) and
(d) of the Purchase Agreement are true and correct as of the Exercise Date as if
remade in their entirety or (ii) if the Holder is a transferee Holder that was
not a party to the Purchase Agreement, the representations in Section 3.2(b),
(c) and (d) of the Purchase Agreement are true and correct as to the transferee
Holder as of the Exercise Date.

 

Dated:_______________, _____

Name of Holder: ___________________________

By:__________________________________
Name: _______________________________
Title: _______________________________



(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)





--------------------------------------------------------------------------------



ACKNOWLEDGEMENT

            The Company hereby acknowledges this Exercise Notice and receipt of
the appropriate exercise price and hereby directs Interwest Transfer Company,
Inc. to issue the above indicated number of shares of Common Stock in accordance
with the Transfer Agent Instructions dated __________, 2007, from the Company
and acknowledged and agreed to by Interwest Transfer Company, Inc.



 

MIV Therapeutics, Inc.



By: __________________________________
Name: ________________________________
Title: ________________________________

 



--------------------------------------------------------------------------------



Annex II

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT



Interwest Transfer Company, Inc.
1981 East Murray Holladay Road, Suite 100
P.O. Box 17136
Salt Lake City, Utah 84117



          Re: MIV Therapeutics, Inc.

Ladies and Gentlemen:

            We are counsel to MIV Therapeutics, Inc., a Nevada corporation (the
"Company"), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of July 5, 2007, entered into by and
among the Company and the buyers named therein (collectively, the "Purchasers")
pursuant to which the Company issued to the Purchasers shares of the Company's
common stock, $0.001 par value per share (the "Common Stock"), and warrants
exercisable for shares of Common Stock (the "Warrants"). Pursuant to that
certain Registration Rights Agreement of even date, the Company agreed to
register the resale of the Common Stock, including the shares of Common Stock
issuable upon exercise of the Warrants (collectively, the "Registrable
Securities"), under the Securities Act of 1933, as amended (the "Securities
Act"). In connection with the Company's obligations under the Registration
Rights Agreement,                     , ____, the Company filed a Registration
Statement on Form [SB-2] (File No. 333-                    ) (the "Registration
Statement") with the Securities and Exchange Commission (the "Commission")
relating to the Registrable Securities which names each of the Purchasers as a
selling shareholder thereunder.

        In connection with the foregoing, we confirm that a member of the
Commission's staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

 

Very truly yours,

LANG MICHENER LLP

By: ________________________________

CC:      Purchasers
            BMO Capital Markets Corp.



--------------------------------------------------------------------------------



EXHIBIT F

Form of Secretary's Certificate



The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of MIV Therapeutics, Inc., a Nevada corporation (the
"Company"), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of July 5, 2007, by and among the
Company and the investors party thereto (the "Securities Purchase Agreement"),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on _____________. Such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
of the Company and any and all amendments thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person's name below is such
person's genuine signature.



Name

Position

Signature


[                            ]

Chief Executive Officer

_________________________

           



 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of ______, 2007.



 

______________________________
[Name]
Secretary





--------------------------------------------------------------------------------





I, [Name], [Title], hereby certify that [Name] is the duly elected, qualified
and acting Secretary of the Company and that the signature set forth above is
his true signature.



_________________________
[Name]
[Title]



 

 

 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT A

Resolutions



 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT B

Certificate of Incorporation



 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT C

Bylaws





 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT G

Form of Officer's Certificate



The undersigned, the Chief Executive Officer of MIV Therapeutics, Inc., a Nevada
corporation (the "Company"), pursuant to Section 5.1(h) of the Securities
Purchase Agreement, dated as of July 5, 2007, by and among the Company and the
investors signatory thereto (the "Securities Purchase Agreement"), hereby
represents, warrants and certifies to such investors as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):



The representations and warranties of the Company contained herein shall be true
and correct in all material respects as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.



The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.



 

 

 

                          IN WITNESS WHEREOF, the undersigned has executed this
certificate this [___] day of __________, 2007.



 

 

___________________________
[                                    ]
Chief Executive Officer

 

 



--------------------------------------------------------------------------------



EXHIBIT H

Wire Instructions



Bank:


ABA No.:
Account Name:
Account No.:

HSBC Bank Canada
Vancouver, BC
Canada
021001088
MIV Therapeutics Inc.
020-424159

SWIFT CODE:
Institution No.:
Transit No.:

HKBC CA TT
016
10020



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 3.1(a)



Subsidiaries





 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 3.1(c)



Authorization, Enforcement, Validity





 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 3.1(g)

Capitalization



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 3.1(h)

SEC Reports



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 3.1(k)

Material Changes



 

 

 

 



--------------------------------------------------------------------------------



Schedule 3.1(s)



Insurance





 

 

 

 

 

 



--------------------------------------------------------------------------------





Schedule 3.1(t)



Transactions with Affiliates and Employees





 

 

 

 

 



--------------------------------------------------------------------------------



Schedule 3.1(y)

Registration Rights



 

 

 

 

 